UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



DAVONTA MELVIN ROWLAND,

        Plaintiff,
                v.                                          Civil Action No. 13-1491 (JEB)
UNITED STATES DISTRICT COURT,

        Defendant.


                                   MEMORANDUM OPINION

        Pro se Plaintiff Davonta Rowland brings this action against the “United States District

Court.” Although largely incomprehensible, the half-page Complaint appears to voice

dissatisfaction with the decisions of U.S. District Judge Richard Leon, who dismissed two of

Plaintiff’s pro se federal cases. See Rowland v. U.S. Dept. of Justice, No. 12-1851; Rowland v.

Nat’l Gallery of Art, No. 12-1430. He claims Judge Leon “ignored the constitution and is

responsible for abuse of process without due process.” Compl. at 1. His suit seeks $26 billion in

damages.

        The most basic reason why this suit may proceed no farther is the doctrine of judicial

immunity. “Few doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed within their judicial jurisdiction.” Pierson

v. Ray, 386 U.S. 547, 553-54 (1967). The purpose of the doctrine is to “protect judicial

independence by insulating judges from vexatious actions prosecuted by disgruntled litigants,”

Forrester v. White, 484 U.S. 219, 225 (1988) (citation omitted) – precisely the case here. As a

result, “judges of courts of superior or general jurisdiction are not liable to civil actions for their

judicial acts, even when such acts are in excess of their jurisdiction, and are alleged to have been

                                                   1
done maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349, 356 (1978) (citation and

internal quotation omitted).

        The Complaint must thus be dismissed. An Order so ruling will issue this day.


                                                   /s/ James E. Boasberg
                                                   JAMES E. BOASBERG
                                                   United States District Judge
Date:   November 1, 2013




                                               2